*121OPINION OF THE COURT
Per Curiam.
On March 29, 2011, in the Supreme Court, Nassau County (McCormack, J.), the respondent entered a plea of guilty to grand larceny in the second degree, a class C felony in violation of Penal Law § 155.40; criminal possession of a forged instrument in the second degree, a class D felony in violation of Penal Law § 170.25; and attempted bribery in the third degree, a class E felony in violation of Penal Law § 200.00.
The respondent admitted that he stole property with a value exceeding $50,000; that, with intent to defraud and deceive, he placed a person’s name on a mortgage without her knowledge or consent, thereby possessing a forged instrument; and that he attempted to confer a benefit upon a public servant to influence her actions, to wit, that he attempted to give $200 to an employee of the Town of Hempstead in exchange for her expediting a request under the Freedom of Information Law. The Grievance Committee for the Tenth Judicial District (hereinafter the Grievance Committee) moves to strike the respondent’s name from the roll of attorneys and counselors-at-law pursuant to Judiciary Law § 90 (4) (b) based upon his felony convictions. The respondent has neither opposed the Grievance Committee’s motion nor submitted any papers in response.
By virtue of his felony convictions, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a), and was automatically disbarred on March 29, 2011. Accordingly, the Grievance Committee’s motion to strike the respondent’s name from the roll of attorneys and counselors-at-law is granted, effective March 29, 2011, and the respondent’s name is stricken from the roll of attorneys and counselors-at-law based upon his disbarment.
Mastro, A.RJ., Rivera, Skelos, Dillon and Roman, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Frederic A. Powell, is disbarred, effective March 29, 2011, and his name is stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Frederic A. Powell, shall comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
*122Ordered that pursuant to Judiciary Law § 90, the respondent, Frederic A. Powell, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and its is further,
Ordered that if the respondent, Frederic A. Powell, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the respondent shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).